Citation Nr: 9920460	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether an initial evaluation in excess of 10 percent 
disabling is warranted for bilateral calluses of the feet 
with bilateral hammertoes of the three through fifth digits 
and bilateral claw toes of the second digit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.  
This appeal arises from an April 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
service connection for bilateral pes planus.  However, he was 
granted service connection for calluses of both feet with 
bilateral hammertoes and claw toes.  The latter disability 
was evaluated as 10 percent disabling.  These determinations 
were appealed by the veteran.

In his substantive appeal (VA Form 9) of July 1997, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  However, he withdrew this hearing request 
in a written statement received in February 1999.  This case 
is now ready for appellate review by the Board.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
claims on appeal has been obtained.

2.  The record does not include a current diagnosis for 
bilateral pes planus, and, therefore, does not present a 
plausible claim for service connection for pes planus.

3.  The veteran's service-connected bilateral foot disability 
is characterized by multiple calluses in the metatarsal 
regions, marked pain, limitation of dorsiflexion, and pes 
clavus with excessive joint laxity, second through fifth 
digit contraction (hammertoes), excessive pronation syndrome, 
equinous, and extensor substitution.

4.  The veteran's service-connected bilateral foot disability 
has remained stable during the appellate period.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral pes planus.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  An increased evaluation to 30 percent disabling, but not 
more, is warranted for the veteran's bilateral calluses of 
the feet with bilateral hammertoes of the three through fifth 
digits and bilateral claw toes of the second digit.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.14, 4.40, 4.45, Diagnostic Codes 5003, 5278, 5282 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

Prior to the veteran's induction into the military, he 
received a comprehensive physical examination in November 
1961.  This examination initially noted that the veteran had 
pes planus.  However, this penciled in notation was crossed 
out in ink and his feet were marked as normal.  Another 
examination was provided to the veteran at the time of his 
induction into the military in July 1963.  He denied any 
medical history of foot problems.  The examination report 
noted that the veteran's feet were abnormal due to pes 
planus.  He was given an "L-2" profile because of this 
disorder.  

An service medical record of December 1963 noted that the 
veteran was found to be wearing boots two sizes too small for 
his actual shoe size.  An examination found bilateral plantar 
calluses and pes planus.  The veteran was sent to exchange 
his boots and use shoe inserts.  An outpatient record of 
March 1965 reported that the veteran had calluses on both 
feet and symptomatic pes cavus.  He was given a physical 
profile of "L-3T" for multiple calluses of both feet and 
pes cavus.  

A comprehensive physical examination was given to the veteran 
in June 1965 in preparation for his separation from the 
military.  He noted a medical history of foot problems which 
the physician summarized as calluses of both feet.  On 
examination, his feet were found to have multiple calluses 
and pes planus.  The veteran was given another military 
physical examination in April 1966.  He again complained of a 
medical history of foot problems.  The physician summarized 
this history as swollen painful feet if the veteran stood on 
them for a prolonged period of time.  The veteran denied the 
use of special shoes, but noted he did use special supports.  
On examination, his feet were noted to be abnormal due to 
bilateral hammertoes from the second through the fifth digits 
and a painful callus at the left second toe.  The examiner 
summarized the veteran's defects to include bilateral 
hammertoes.

In December 1996, the veteran filed a claim for service 
connection for a bilateral foot disability.  He claimed that 
this foot disability had been treated by a private physician 
since 1986.  A letter was sent to the veteran from the RO at 
his last known address in December 1996.  He was notified 
that the RO had requested his noted private medical records.  
The RO also informed the veteran that it was his 
responsibility to submit to the VA all evidence necessary to 
process his claims for service connection.  He was warned 
that if this evidence was not timely received it could have 
an adverse affect on his claims. 

The available medical records were received from the 
veteran's private physician in January 1997.  These records 
consisted of outpatient records dated in October 1996.  The 
veteran complained of hurting feet since his basic training 
in the military.  He reported that he had been issued boots 
that were too small for his feet.  On examination, there were 
hyperkeratotic lesions under the fifth metatarsal head of the 
right foot and second metatarsal head of the left foot.  The 
veteran claimed that he had self-treated these calluses for 
many years by trimming them and wearing cushioned running 
shoes.  The examination also revealed pes clavus foot type 
with excessive joint laxity.  When his feet were not weight 
bearing, the second through fifth toes were contracted.  With 
weight bearing, only the second toes were contracted.  There 
was also rectus of both great toes.  The veteran walked with 
an abducted gait.  Range of motion in both feet was found to 
be "adequate."  The examination report includes a section 
for reporting "FOOT TYPE  CAVUS/PLANUS."  On this section 
of the report, the examiner marked "CAVUS," but not 
"PLANUS."  The impressions were flexus of the second 
metatarsal head of the left foot and fifth metatarsal head of 
the right foot, bilateral excessive pronation syndrome, and 
to rule out some type of neuromuscular disease due to 
symptoms of pes clavus foot type and instable gait.  

The veteran was afforded a VA podiatry examination in April 
1997.  He complained of problems with his feet to include 
blisters and calluses since his military service.  The 
veteran asserted that these problems were caused because he 
had been issued boots that were too small that he was forced 
to use for six months.  He reported that since his military 
service he was treated by a podiatrist nine years ago and 
again this year.  His employment history consisted of working 
in a coal mine for 24 to 26 years.  The veteran acknowledged 
that he had retired from this job after the mine was shut 
down.  He reported that he had been forced to wear soft soled 
shoes while working in the mines because his feet hurt.  The 
veteran complained of a dull ache in his feet and that he 
used plain insoles in his shoes.  He claimed that he could 
not wear hard sole shoes because of his foot pain.  The 
examiner noted that the veteran had no trouble walking and 
could take off his stockings and shoes without difficulty.  
On examination, there were calluses on the first, third, and 
fifth metatarsal regions on the right foot.  On the left 
foot, calluses were found in the second and fifth metatarsal 
region and on his hammertoe.  Radiological studies of the 
feet were reported to be normal.  The diagnoses were calluses 
on the bottom of both feet, bilateral hammertoes, and 
pronated feet.  The examiner recommended that the veteran 
undergo surgery to correct his hammertoes and the use of an 
shoe insert.

A VA orthopedic examination was also provided to the veteran 
in April 1997.  An examination of the veteran's feet revealed 
bilateral claw toes at the second toe, bilateral distal 
clavus, bilateral hammertoes effecting digits three through 
five, bilateral high arches especially with non-weight 
bearing, bilateral extensor substitution, bilateral equinous 
on dorsiflexion up to 90 degrees, normal propulsive gait, and 
small painful calluses on each foot at the second metatarsal 
head.  This examiner reported X-ray findings of a small 
clinically insignificant plantar calcaneal spur in each foot 
and a mild hallux abducto valgus deformity in the left great 
toe.  The diagnoses were bilateral claw toes at the second 
digit, bilateral hammertoes from the third to fifth digits, 
bilateral extensor substitution, bilateral equinous, and 
bilateral intractable plantar keratosis at the second 
metatarsal heads.

By rating decision of April 1997, the RO granted service 
connection for the veteran's bilateral foot calluses, 
hammertoes, and claw toes.  It was determined that these 
disorders should receive a combined evaluation of 10 percent 
disabling under the criteria of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes (Code) 5278 
and 5283.  The award was made effective from December 1996.  
An extra schedular evaluation was denied for this disability.  
The RO found that the veteran's pes planus had existed prior 
to his military service and had not been aggravate by this 
service.  Thus, his claim for service connection was denied.  
The veteran appealed these determinations.  A statement of 
the case (SOC) was issued to the veteran in May 1997 
explaining the RO's decision.  This SOC informed the veteran 
of the requirements found at 38 C.F.R. § 3.159 that required 
the submission of a well-grounded claim.

In his substantive appeal received in July 1997, the veteran 
contended that his bilateral foot disability had interfered 
with his employment.  He claimed that while working his feet 
caused him excruciating pain to the point he thought he would 
never get through his shift.  After getting off work, the 
veteran alleged he had come home and sat on the couch until 
bed time because of his foot pain.  He asserted that all the 
house work and chores were either completed by his spouse or 
he had to hire someone to do it.  The veteran contended that 
his foot disability at least warranted a 30 percent 
evaluation.

A letter was sent to the veteran from the RO in January 1998.  
In this letter, it was requested that the veteran review the 
correspondence between himself and the VA and determine if 
there was any additional evidence he wanted the RO to 
consider regarding his claims.  If so, he was asked to submit 
this evidence to the VA.  The veteran returned the VA forms 
attached to this letter in January 1998.  He signed these 
forms but failed to identify any other evidence he wished to 
be considered by the VA.

Written contentions were received from the veteran's 
representative in July 1999.  This document contended that 
the VA examiners of April 1997 had failed to address the 
issue of whether the veteran currently suffered with 
bilateral pes planus.  It was argued that this issue should 
be remanded in order to obtain a VA examination specifically 
addressing this issue.  The representative also contended 
that the issue of an increased evaluation of the veteran's 
bilateral foot disability should also be remanded in order to 
obtain a medical opinion on his functional loss due to pain, 
weakness, fatigability, and incoordination under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.


II.  Service Connection for Bilateral Pes Planus.

a.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


b.  Analysis.

The Board acknowledges that the veteran received diagnoses 
for bilateral pes planus during his military service.  This 
disorder was found to exist at his entrance into active 
service and then again at his separation.  However, the 
veteran has failed to present a well-grounded claim for this 
disorder.

The last diagnosis of record for bilateral pes planus was on 
the veteran's separation examination of June 1965.  Since 
that time there has been no medical evidence of treatment or 
diagnosis for pes planus. It is very clear that he has foot 
disorders, but neither the private medical reports nor the VA 
medical reports show a current diagnosis of pes planus, or 
flat feet.  While the veteran currently claims that he has 
pes planus, he is not competent, as a lay person, to arrive 
at a diagnosis.  Zang v. Brown, 8 Vet. App. 246 (1995); See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  Without a 
competent medical diagnosis for pes planus in recent years, 
the veteran's claim for service connection is not well 
grounded under either the Caluza or Savage tests.

It was argued by the veteran's representative that the April 
1997 VA examiners failed to discuss whether or not the 
veteran currently suffered with pes planus.  As noted above, 
the veteran was diagnosed with claw toes and examination 
revealed heightened arches in both feet.  Thus, the examiner 
provided a description of the spicific deformities that were 
noted.  Therefore, the representative's contentions about the 
inadequacy of these examinations are erroneous.

Even if these examinations had not elicited findings 
regarding whether or not the veteran had flat feet, he was 
specifically informed by the RO in the letter of December 
1996 that it was ultimately his responsibility to submit 
evidence that would substantiate his claim.  The prviate 
medical records submitted in support of the claim do not 
confirm the presence of pes planus.  In fact, the examination 
report submitted by the veteran's private physician is 
notable for its exclusion of pes planus from the findings.  
The report includes a space for assessing the veteran's foot 
type, and, in that section, the examiner indicates that 
"cavus" is present, but not "planus."  

In the absence of medical evidence of a current pes planus 
disability, the claim is not well grounded.  Morton v. West, 
No. 96-1517 (U. S. Vet. App. July 14, 1999).

The RO denied this claim on the merits and failed to discuss 
if it was well-grounded.  It is assumed that the RO 
implicitly considered the issue of well-groundedness as the 
veteran was specifically informed of the requirements to 
submit a well-grounded claim in the SOC issued in May 1997.  
See Graves v. Brown, 8 Vet. App. 522 (1996) (The VA is 
required to advise the veteran of the evidence required to 
complete his claim).  He has also been provided with amble 
opportunity to submit arguments and contentions regarding his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (The VA 
is required to provide the veteran with an opportunity to 
submit evidence and arguments).  In addition, since the 
veteran's claim is not well grounded, the Board does not have 
the jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a current disability characterized as pes planus.  He has 
failed to submit a well-grounded claim as required by the 
Court's Caluza and Savage decisions.  Therefore, service 
connection for pes planus is denied.


III.  Increased Evaluation for a Bilateral Foot Disability.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected bilateral foot disability is worse than 
originally evaluated, and he has thus stated a well-grounded 
claim.  The Board is also satisfied that the requirements for 
the duty to assist in this issue have been accomplished.  In 
his initial claim for service connection in December 1996 and 
during his VA examination in April 1997, the veteran 
indicated that he had received private treatment for his foot 
complaints sometime in the 1980's.  The RO directly contacted 
the identified private physician and only treatment records 
from October 1996 were forwarded to the VA.  The RO informed 
the veteran on the need to submit this evidence in letters of 
December 1996 and January 1998, and the veteran has failed to 
do so.  It is the undersigned's determination that there is 
no further duty to assist the veteran regarding this evidence 
under the provisions of 38 U.S.C.A. § 5107(a).

Initially it is noted that the Court issued a decision 
recognizing a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  Id.  Since the veteran's notice 
of disagreement expressed dissatisfaction with the initial 
rating decision granting service connection for the right 
knee disability, the veteran's claim must be considered 
pursuant to the provisions of Fenderson.  The issue on appeal 
has been recharacterized accordingly.

From a review of the record, including the SOC, it appears 
that the RO granted the highest evaluation it determined was 
warranted for the veteran's bilateral foot disability.  In 
other words, the RO determined that at its worst at any time 
during the appellate period the veteran's bilateral foot 
disability was not more than 10 percent disabling.  
Therefore, the undersigned finds that the veteran has not 
been prejudiced by the phrasing of the issue on the SOC on 
the grounds that the Court's intentions under the Fenderson 
decision have been accomplished and that the veteran has been 
notified of these decisions and given the appropriate 
opportunity to respond.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).


a.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. At 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court ruled that when the rating criteria of a 
diagnostic code is not predicated on loss of range of motion, 
provisions at 38 C.F.R. §§ 4.40 and 4.45 do not apply.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  38 C.F.R. Part 4. (1998).

A 10 percent evaluation is awarded for bilateral, acquired 
claw foot (pes cavus) when the great toe is dorsiflexed, 
there is some limitation of dorsiflexion of the ankle, and 
definite tenderness under the metatarsal heads.  A 30 percent 
evaluation is warranted when all toes tend to dorsiflex, 
there is limitation of dorsiflexion in the ankle to a right 
angle, there is shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 50 percent rating 
is given when there is marked contraction of the plantar 
fascia with a dropped forefoot, all toes are hammertoes, 
there are very painful callosities, and there is a marked 
varus deformity.  38 C.F.R. Part 4, Code 5278 (1998).  A ten 
percent evaluation is warranted for hammertoes evidenced in 
all toes without a claw foot.  38 C.F.R. Part 4, Code 5282 
(1998).  Normal dorsiflexion in an ankle joint is from 0 
degrees to 20 degrees.  38 C.F.R. § 4.71, Plate II (1998).

In an exceptional case where the schedular evaluations are 
found to be inadequate, it is authorized to approve an extra 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively do the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).


b.  Analysis.

The veteran has been diagnosed with claw toes and an 
evaluation of his bilateral hammertoes is not appropriate 
under the criteria found at Code 5282.  The radiological 
study of April 1997 was interpreted by the VA othopedic 
examiner to contain a small "clinically insignificant" 
calcaneal spur in each foot.  This opinion found this 
arthritic abnormality to be insignificant at the present time 
and, therefore, cannot be found to limit motion in the 
veteran's feet.  Without evidence that this degenerative 
change causes limitation of motion in the joints of the foot, 
an evaluation under Code 5003 is not warranted.

A review of the objective evidence indicates, that at its 
worst during the appellate period, the veteran's bilateral 
foot disability is characterized by calluses on the bottom of 
both feet in the metatarsal region, pes clavus with excessive 
joint laxity, second through fifth digit contraction 
(hammertoes), excessive pronation syndrome, equinous, and 
extensor substitution.  The examination of October 1996 found 
range of motion "adequate" and the veteran's gait instable.  
In April 1997, he had normal propulsive gait and no trouble 
walking or taking off his shoes and stockings.

The veteran lay evidence indicates that after prolonged 
standing or use of the veteran's feet, he must stay off of 
them for an extended period due to pain.  He has made no 
claims that he had limited motion in his ankles.  

This evidence does warrant an increased evaluation to 30 
percent disabling.  The veteran has complained of marked 
tenderness in his feet, especially after prolonged use, and 
the objective findings of equinous, high arches, extreme 
pronation, and multiple metatarsal calluses indicate 
shortened plantar facias.  While his great toes (first digit) 
have not been noted to be contracted, this abnormality was 
noted in all of his other digits.  The April 1997 orthopedic 
examination appears to indicate that there was some 
limitation in the dorsiflexion of the feet.  However, the 
October 1996 examination indicated adequate range of motion, 
but it was still found that the veteran's gait was instable.  
Viewing this evidence in the light most favorable to the 
veteran, the undersigned finds that the veteran's limitation 
of dorsiflexion analogous that described under the 30 percent 
criteria of Code 5278.  Therefore, it is the undersigned's 
determination that the symptomatology of the veteran's 
bilateral foot disability is most analogous to a 30 percent 
evaluation under Code 5278.

A 50 percent evaluation is not warranted under Code 5278.  No 
examiner has noted a dropped forefoot or marked contraction 
of the plantar fascia.  The veteran's great toe (first digit) 
has not been found to be contracted (hammertoe) nor has a 
marked varus deformity been shown.  Based on the lack of 
objective findings for the above noted abnormalities, there 
is no basis on which to grant a 50 percent evaluation.

The veteran's representative contended that in July 1999 that 
this issue should be remanded for another VA examination to 
determined limitation of motion in the affected joints due to 
pain, instability, fatigability, or incoordination.  As noted 
above, the veteran's claims of pain on motion and use had 
been considered.  The rating criterion at Code 5278 only 
considers limitation of dorsiflexion up to an evaluation of 
30 percent disabling.  Limitation of motion is not a criteria 
for consideration of a 50 percent rating.  Since the veteran 
has been awarded a 30 percent evaluation in this decision, 
there is no reason to elicit further evidence regarding any 
limitation of motion in the veteran's feet or ankles.  

Finally, the veteran has contended that his bilateral foot 
disability is entitled to an extra schedular evaluation under 
38 C.F.R. § 3.321(b)(1).  There is no evidence that the 
veteran's foot disability has required surgery or 
hospitalization in recent years.  The veteran has contended 
that prolonged use while employed caused severe pain in his 
feet.  It is conceded by the Board that this was probably 
true.  However, the regulations at 38 C.F.R. § 3.321 require 
that these symptoms cause an interference in his employment 
before an extra schedular rating can be granted.  The 
evidence of record indicates that the veteran was able to 
keep his employment until his retirement without significant 
concessions made by his employer.  This type of interference 
in the veteran's ability to work is contemplated in the above 
noted rating criteria.  Under these facts, the veteran is not 
entitled to an extra schedular evaluation.

Based on the above analysis, the undersigned finds that the 
evidence entitles the veteran to an increased evaluation of 
30 percent disabling for his bilateral foot disability.  This 
evaluation contemplates the worst symptomatology evidenced by 
the veteran's service-connected bilateral foot disability 
during the appellate period.  However, the preponderance of 
the evidence does not warrant an evaluation in excess of this 
amount.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for bilateral 
pes planus, this appeal is denied.

An increased evaluation to 30 percent, but not more, is 
granted for bilateral calluses of the feet with bilateral 
hammertoes of the three through fifth digits and bilateral 
claw toes of the second digit, subject to the applicable 
criteria pertaining to the payment of veteran's benefits.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

